DETAILED ACTION

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
(CNN) circuit, a combining circuit and an activation circuit in claims 1-13, 17-20;
a conversion circuit in claims 2-3, 17-20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims  16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because  “computer readable medium” encompasses both transitory and non-transitory forms of media, thereby rendering the claim as a whole non-statutory (i.e., transitory media are non-statutory) for failing to be limited to one of the four statutory categories of invention.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 7,8, 13-16 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by NAVARRETE MICHELINI (US 20180197037, cited from IDS)
Regarding claim 1,  NAVARRETE MICHELINI teaches an image processing system, comprising at least one resolution conversion sub-system( [0004], upsampling system), where the resolution conversion sub-system comprises a convolutional neural network (CNN) circuit([0005], a first convolutional network), a combining circuit( [0005], muxer layer) and an activation circuit( activation function is inherent in and CNN), and the CNN circuit, the combining circuit and the activation circuit are connected in a cascaded manner ( [0005], convolutional network and at least one muxer layer that are cascaded), 
the CNN circuit is configured to perform convolution operation on an input signal( [0005, signal input), to acquire a plurality of first feature images having a first resolution, the combining circuit is configured to combine the first feature images into a second feature image having a second resolution greater than the first resolution([0005], , upsampling system is connected with a signal input end … signal output end of the image upsampling system is connected with a signal output end of a last muxer layer in the at least one muxer layer… connected with a signal output end of another muxer layer located in a stage prior to the muxer layer in the at least one muxer layer) and the activation circuit is connected to the combining circuit, and configured to perform a selection operation on the second feature image by using an activation function( activation function is inherent in and CNN, and it is inherently a selection process).

Regarding claim 7, NAVARRETE MICHELINI teaches the image processing system according to claim 1, wherein the   combining circuit is provided with a resolution amplification factor of M([0031], usampling multiple ) ; and the   combining circuit is further configured to cross pixel values of every M 

Regarding claim 8, NAVARRETE MICHELINI teaches the image processing system according to claim 7, wherein the   combining circuit is an adaptive interpolation filter ([0046] each muxer layer is substantially equivalent to a self-adaptive interpolation filter).

Claims 13-16 recite a display device, method electronic device and computer readable storage medium in the system of claim 1, and thus they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4, 17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over NAVARRETE MICHELINI in view of PETROVA (US 20180322614)

NAVARRETE MICHELINI does not expressly teach a conversion circuit configured to convert the input image received in a red (R)-green (G)-blue (B) format into an image in a YUV format, and output a Y channel signal, a U channel signal and a V channel signal, wherein the at least one resolution conversion sub-system is configured to perform a resolution amplification on one or more of the Y channel signal, the U channel signal and the V channel signal.
However, PETROVA teaches a conversion circuit configured to convert the input image received in a red (R)-green (G)-blue (B) format into an image in a YUV format, and output a Y channel signal, a U channel signal and a V channel signal ([0015], having a format of an RGB image into a YUV image), wherein the at least one resolution conversion sub-system is configured to perform a resolution amplification on one or more of the Y channel signal, the U channel signal and the V channel signal( [0015], obtaining a pixel standard deviation map with respect to channel Y, with respect to the YUV image; performing cross bilinear filtering on channel U and channel V… and obtaining the high-resolution image post-processed).
It would have been obvious to one of ordinary still in the art to convert RGB to YUV as taught by PETROVA before the image is upsampled by NAVARRETE MICHELINI,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable, namely the image has been upsampled once by PETROVA and then multiple times  by NAVARRETE MICHELINI.

Regarding claim 4, NAVARRETE MICHELINI teaches the image processing system according to claim 1.

However PETROVA teaches a conversion  circuit, wherein the at least one resolution conversion sub- system is further configured to perform a resolution amplification on merely a Y channel signal( [0015], obtaining a pixel standard deviation map with respect to channel Y, with respect to the YUV image; … and obtaining the high-resolution image post-processed).
	It would have been obvious to one of ordinary skill in the art to convert RGB to YUV as taught by PETROVA before the image is upsampled by NAVARRETE MICHELINI,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable, namely the image has been upsampled once by PETROVA and then multiple times  by NAVARRETE MICHELINI.

Regarding claim 17, NAVARRETE MICHELINI in view of  PETROVA teaches the image processing system according to claim 2, wherein the combining circuit is provided with a resolution amplification factor of M(NAVARRETE MICHELINI, [0031], usampling multiple ); and the combining circuit is further configured to cross pixel values of every M first feature images, combine the every M first feature images with the crossed pixel values into M second feature images, and output the M second feature images(NAVARRETE MICHELINI,  [0042], After the muxer layer of the second stage receives the 128 feature images output by the first convolutional network of the first stage, it synthesizes every four input feature images into one feature image of the pixel resolution 4 times as larger as the input feature 

Regarding claim 18, NAVARRETE MICHELINI in view of PETROVA teaches the image processing system according to claim 17, wherein the combining circuit is an adaptive interpolation filter (NAVARRETE MICHELINI, [0046] each muxer layer is substantially equivalent to a self-adaptive interpolation filter.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAVARRETE MICHELINI in view of Zhao (“Loss Functions for Image Restoration with Neural Networks”, MARCH 2017)

Regarding claim 11, NAVARRETE MICHELINI teaches the image processing system according to claim 1.
 NAVARRETE MICHELINI does not expressly teach training of the CNN circuit and the activation circuit is determined on the basis of a cost function of a Structural Similarity Image Measurement (SSIM)-based criterion.
However, Zhao teaches training of the CNN circuit and the activation circuit is determined on the basis of a cost function of a Structural Similarity Image Measurement (SSIM)-based criterion (Section III B.)
It would have been obvious to one of ordinary skill in the art to combine the teaching of NAVARRETE MICHELINI  with that of  Zhao, by substituting the cost function in NAVARRETE MICHELINI with the SSIM based cost function taught by Zhao, with motivation that “Experimental results have shown the superiority of SSIM-based indexes” (Zhao, Section II B.)

Allowable Subject Matter
Claims 3, 5, 9, 10, 12, 19, 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 6 is also objected to since it recites the limitations in claim 5.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661